Title: From George Washington to William Heath, 22 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear sir
                     Head Quarters Newburgh June 22d
                     1782
                  
                  I have received your favors of yesterday & of this date
                     by Major Lyman. I can have no objection to the assembling of the Officers of
                     the Masstts Line for there obtaining, in a decent manner, the regular settlement
                     of their Just dues, but am very sorry there should be any occasion for such
                     proceedings; I supposed that Congress had passed Resolutions, directing the
                     several States or Mr Morris to adjust all the Accounts of the Army up to the
                     year 1782, and believe I mentioned that circumstance in a Letter to you last
                     Winter; and had no doubt but a settlement had taken place accordingly.
                  It is very indifferent with me what Court Colo. Badlam is tryed
                     by, so long as the truth of his proceedings are made known, I shall therefore
                     leave it at your discretion. I am sir Your Most Obedient Humble Servant
                  
                     Go: Washington
                     
                  
               